

115 HR 7073 IH: 50 Votes for the Wall Act
U.S. House of Representatives
2018-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7073IN THE HOUSE OF REPRESENTATIVESOctober 19, 2018Mr. Byrne (for himself, Mr. Cramer, Mr. Rogers of Alabama, Mr. Brooks of Alabama, Mr. Burgess, Mr. Francis Rooney of Florida, Mr. Babin, Mr. Banks of Indiana, Mr. Gosar, Mr. Gaetz, Mr. Norman, Mr. Biggs, Mr. Posey, Mr. Mooney of West Virginia, Mr. DesJarlais, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo provide for reconciliation pursuant to title II of the concurrent resolution on the budget for
			 fiscal year 2019.
	
 1.Short titleThis Act may be cited as the 50 Votes for the Wall Act. 2.Border Wall and Security Trust Fund (a)Establishment of fundThere is established a fund, to be known as the Border Wall and Security Trust Fund, consisting of such amounts as may be appropriated pursuant to subsection (b) to construct a wall (including physical barriers and associated detection technology, roads, and lighting) along the international border between the United States and Mexico by January 19, 2021.
 (b)Appropriation of amountsThere is hereby appropriated to the Border Wall and Security Trust Fund established under subsection (a), out of any money in the Treasury not otherwise appropriated, such sums as the Secretary of Homeland Security may request of the Secretary of Treasury on or after October 1, 2018, up to a total of $25,000,000,000, to remain available until expended to carry out the purpose described in subsection (a).
 (c)SunsetThe authority provided by this Act shall terminate on September 30, 2028, and the unobligated balance of any amounts in the Border Wall and Security Trust Fund on such date shall be returned to the general fund of the Treasury.
			